Citation Nr: 1760402	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for spondylosis, cervical spine with fusion C3-C4, currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for radiculopathy, left upper extremity, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for radiculopathy, right upper extremity (dominant), currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for duodenal ulcer, currently evaluated as 10 percent disabling.

5. Entitlement to an increased rating for stress fracture, left lower extremity, currently evaluated as 0 percent disabling.

6. Entitlement to an increased rating for stress fracture, right lower extremity, currently evaluated as 0 percent disabling.

7. Entitlement to an increased rating for fracture, second metatarsal, left foot, currently evaluated as 0 percent disabling.

8. Entitlement to an increased rating for stress fracture, right foot, currently evaluated as 0 percent disabling.

9. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1967 to August 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran's surviving spouse filed an Application for DIC, Death Pension, and/or Accrued Benefits, which is interpreted to include a request to substitute.  The request to substitute has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

On June 1, 2015, the RO in Philadelphia, Pennsylvania was notified that the appellant died in May 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
KELLI A. KORDICH 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


